Ehrlich, Ch. J.
"We think there is nothing in the papers which gave the receiver, Duffy, a right to come in as a party, and that it was for the court below, in the exercise of its discretion, to determine whether he should be given that permission.
The court, after hearing argument pro and con, concluded that the action might proceed to a determination without the presence of the receiver, and, therefore, denied the application.
We think there was no abuse of discretion. Dunlop v. Ins. Co., 74 N. Y. 145 ; White’s Bank of Buffalo v. Farthing, 101 id. 344; Rosenberg v. Salomon, 144 id. 92.
The order appealed from must, therefore, be affirmed, witli costs.
Yah Wyck and McCarthy, JJ., concur.
Order affirmed, with costs.